Exhibit 10.4
AMENDMENT NO. 3 TO
EMPLOYMENT AGREEMENT
     This AMENDMENT No. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”), effective
as of October 1, 2008, is made this 22nd day of October 2008, by and among
OXiGENE, INC., a Delaware corporation with its principal offices at 230 Third
Avenue, Waltham, Massachusetts 02451 (“OXiGENE”) and JOEL-TOMAS CITRON (the
“Executive”).
RECITALS:
     WHEREAS, the parties have entered into an Employment Agreement dated as of
January 2, 2002, as modified by the resolutions of the Compensation Committee of
the Board of Directors of OXiGENE on July 16, 2003, Amendment No. 1 effective
January 2, 2006 and Amendment No. 2 effective June 14, 2007 (as so modified, the
“Agreement”), relating to the employment of the Executive by OXiGENE;
     WHEREAS, the parties wish to amend the Agreement as set forth herein
pursuant to Section 17 of the Agreement; and
     WHEREAS, capitalized terms used herein without definition have the meanings
ascribed to them in the Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
          1. Sections 4 and 6 are hereby deleted in their entirety and replaced
with the word “RESERVED.”
          2. Section 5 is hereby deleted in its entirety and replaced with the
following:
          “5. Base Salary. The Executive shall receive an annual base salary in
the amount of $100,000 (the “Base Salary”), payable monthly in twelve (12) equal
installments of $8,333.33 per month.”
          3. Section 9 is hereby deleted in its entirety and replaced with the
following:
          “9. Termination. Either OXiGENE or the Executive may terminate this
Agreement at any time upon thirty (30) days’ prior written notice. In addition,
OXiGENE may terminate Executive’s employment at any time for Cause.”
          4. References to the “Employment Term” throughout the Agreement are
replaced with references to “the term of this Agreement.”

 



--------------------------------------------------------------------------------



 



     5. Except as modified hereby, all of the terms and conditions of the
Agreement remain in full force and effect and are hereby reaffirmed, ratified
and approved. This Amendment, together with the Agreement and Amendments No. 1
and 2, embodies the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof. No statement, representation,
warranty, covenant or agreement of any kind not expressly set forth in this
Amendment shall affect, or be used to interpret, change or restrict, the express
terms and conditions of this Amendment. Hereafter references to the Agreement in
any document or other agreement shall be deemed to constitute references to the
Agreement as amended by this Amendment. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery of
this Amendment may be made and evidenced by facsimile transmission.
[Signatures on Next Page]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned parties has caused this Amendment to
be duly executed by its duly authorized representative as of the date first
written above.

            OXiGENE, INC.
      By:               /s/ James B. Murphy       Name:   James B. Murphy     
Title:   Vice President and Chief Financial Officer        EXECUTIVE
      /s/ Joel-Tomas Citron       Name:   Joel-Tomas Citron           

 